November 3, 1938. The opinion of the Court was delivered by
James William Perry Holland was employed in the carding room of the Valley Falls Mill; on the 8th day of March, 1937, he suffered an injury to one of his hands while at work on one of the machines in the carding room. He was given medical treatment at the Mary Black Clinic in Spartanburg, and thereafter was given treatment in that institution. He died March 23, 1937. *Page 366 
Claim was filed under the State Employers' Liability Act, Act July 17, 1935, 39 St. at Large, p. 1231, and liability was denied by the mill.
The matter was heard by John W. Duncan, Commissioner, who sustained the claim and awarded compensation. An appeal was taken to the South Carolina Industrial Commission, which reviewed the evidence, heard arguments, and sustained the award made by Commissioner Duncan. Thereupon, an appeal from the award of the full commission, and that of Commissioner Duncan, was made to the Court of Common Pleas for Spartanburg County, which appeal was heard by Judge G.B. Greene. In a short order, filed April 6, 1938, Judge Greene affirmed the award of Hearing Commissioner Duncan and that of the South Carolina Industrial Commission. Thereupon, the defendants appealed to this Court.
Appellants' counsel, in their brief, say: "Appellants present five exceptions, but in substance they present a single question * * *. The question for determination by this Court is whether there is any competent evidence on which the Industrial Commission could base a finding of fact that the death of the deceased resulted proximately from a disease naturally and unavoidably resulting from an injury by accident."
By the provisions of the Compensation Act, the findings of fact by the commission are conclusive and have the same effect, insofar as this Court is concerned, as the verdict of a jury. The appellants' counsel recognize this and argue that there is an absence of such evidence to sustain the finding of the commission.
We have carefully examined the testimony presented in the record, and are unable to approve the contention of the appellants.
We think the testimony, both direct and on cross examination, of Dr. Mosteller is sufficient to sustain the finding of fact by the hearing commissioner and the full commission. *Page 367 
The evidence of Dr. Sam Orr Black is conflicting, but it has a bearing on the question.
The exceptions are overruled and the judgment is affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BAKER and FISHBURNE concur.
MR. JUSTICE CARTER did not participate on account of illness.